Citation Nr: 0416532	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  01-07 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether a November 4, 1960, rating decision denying service 
connection for a retinal degeneration should be revised or 
reversed based on clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from August 1959 to October 
1960.

This matter initially came before the Board on appeal from a 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) of Boston, Massachusetts.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his retinitis pigmentosa was 
aggravated during service.  He asserts that the RO committed 
clear and unmistakable error (CUE) in its November 1960 
decision denying service connection for retinitis pigmentosa.  
Essentially he claims the RO ignored service medical records, 
which clearly stated that his condition was "service 
aggravated."  

The record reflects that in June 1999, the veteran sought to 
reopen his claim of entitlement to service connection for 
retinitis pigmentosa, which was initially denied by rating 
decision dated in November 1960 and not appealed.  In March 
2000, the RO denied reopening of the veteran's claim for 
service connection for bilateral choroideremia, claimed as 
retinitis pigmentosa.

In May 2000, the veteran filed a Notice of Disagreement 
(NOD), to the March 2000 rating decision, raising a claim for 
CUE in the November 1960 rating decision denying service 
connection for retinitis pigmentosa.  The veteran's 
representative noted that as this was a claim for CUE, new 
and material evidence was not required.  The Board construes 
this action as the initiation of the claim for CUE in the 
November 1960 RO decision.

A Statement of the Case (SOC) was issued to the veteran in 
June 2000 on the issue of new and material evidence.  In 
November 2000, a Supplemental Statement of the Case (SSOC) 
was furnished the veteran on the issue of whether new and 
material evidence had been submitted to reopen the claim of 
entitlement to service connection.  The RO, however, 
impermissibly included the issue regarding CUE to the 
November 2000 SSOC, an issue not adjudicated by the March 
2000 RO rating decision.  VA regulations provide that, in no 
case will a SSOC be used to announce decisions on issues not 
previously addressed in the SOC.  38 C.F .R. § 19.31 (2003).  

In subsequent statements, the veteran's representative 
continued to urge that the CUE claim be fully developed.  In 
a July 2003 statement of the case, the RO found that the 
November 1960 rating decision did not involve clear and 
unmistakable error in denying service connection for 
bilateral retinitis pigmentosa.  The veteran submitted a VA 
Form 9 in August 2003.

The inclusion in the July 2003 SOC of the CUE issue, 
particularly when it had not been the subject of an RO 
decision, did not serve to put that issue in appellate 
status.  Likewise, the inclusion of that issue in the August 
2003 VA Form 9 did not serve to perfect an appeal.

However, the Board has accepted the July 2003 SOC as the 
initial adjudication of the veteran's claim for CUE in the 
November 1960 rating decision.  Further, the August 2003 VA 
Form 9, reflects the veteran's disagreement with and desire 
to appeal the July 2003 RO determination, which did not find 
CUE.  Under the present state of the record, the veteran is 
entitled to an SOC.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran and his representative have 
been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), (see also Quartuccio, supra), 
they should be given the opportunity to 
respond.

2.  The RO should furnish the veteran 
with a statement of the case (SOC) 
covering the issue of CUE in the November 
1960 rating decision denying service 
connection for retinitis pigmentosa.  The 
RO should assure that the veteran is 
given notice of all steps required to 
appeal that issue, as outlined under 
38 U.S.C.A. § 7105 (West 2002).  The SOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other 
legal precedent. The veteran must be 
given an opportunity to complete the 
steps necessary to complete the appeal.  
If there is no substantive appeal 
submitted, the appeal is not completed 
and the issue should not be returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




